I concur in Judge Younger's opinion. However, I wish to also observe that notwithstanding that the plaintiff's contributory negligence may not, as such, have been available to the defendant as a defense to a charge of wanton misconduct, nevertheless, the plaintiff admitted that his conduct was such as to constitute his own negligence in operating his vehicle at such speed that he was unable to stop same within the assured clear distance ahead. By operation of law the plaintiff admits, therefore, that the car with which he collided was a discernible object in his lane of travel. The plaintiff further claiming that the car was unlighted until after the collision he necessarily thereby admits that it was discernible without lights. Being discernible without lights there could be no further duty owed to the plaintiff by the defendants Kimmett and Alt to give warning of its presence by lights or otherwise. The only other conduct of Kimmett and Alt complained of by plaintiff is a violation of the parking statute. If a violation, this merely constitutes negligence per se which would not be actionable in the face of plaintiff's contributory negligence. A single statutory violation which in itself merely constitutes negligence per se cannot constitute wanton misconduct. Combined derelictions may constitute wanton misconduct if they also show a reckless and inexcusable disregard of the rights and protection of others. See Kellerman v. Durig Co., 176 Ohio St. 320, *Page 35 
324, and note the distinctions set forth in Roszman v.Sammett, 26 Ohio St.2d 94.
I would observe, too, that the definition of wanton misconduct used by the trial judge in his charge to the jury is probably based on a definition thereof appearing in ReserveTrucking Co. v. Fairchild, 128 Ohio St. 519, 531. This definition was modified in the second paragraph of the syllabus in Universal Concrete Pipe Co. v. Bassett, 130 Ohio St. 567, by adding thereto the phrase "a disposition to perversity." SeeKellerman v. Durig Co., supra, at page 323. It would seem that in Ohio, after the Universal Concrete decision, that the definition must include the phrase "a disposition to perversity," as used conjunctively in the second paragraph of the syllabus in the Kellerman case. However, the most recent pronouncement by the Supreme Court as to such definition is that contained in the second paragraph to the syllabus in theRoszman case, supra, which distinguishes the Kellerman case and follows the Universal Concrete case and uses the phrase "such conduct as manifests a disposition to perversity" as an alternative to, or as an equivalent of, language substantially equivalent to the language used here by the trial court in its definition. Except for the Roszman case I would have held the trial court's decision incomplete.
With regard to the first assignment of error it should be noted that an opening statement is the vehicle by which a litigant presents to the jury in a brief fashion what he intends to prove and it does not constitute the proof thereof. It is no more proper in connection with an opening statement to bring before the jury demonstrative or real evidence consisting of photographs of an accident scene than it would be proper in a murder case to display the murder weapon, or in this case to have had the plaintiff display to the jury his abdominal incisions.
COLE, J., concurs in the foregoing opinions. *Page 36